Citation Nr: 0517533	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1956.

In February 2003, the Board of Veterans' Appeals (Board) 
reopened the veteran's claim and granted service connection 
for a left elbow disability.  And subsequently, in March 
2003, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, implemented that decision 
and assigned a 10 percent rating for the left elbow 
disability (specifically, degenerative changes).  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 
125-26 (1999).

Unfortunately, further development of the evidence is 
required before deciding the veteran's claim.  So, for the 
reasons discussed below, his claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.

Records show the RO sent the veteran a VCAA letter in March 
2001, when he was trying to reopen his claim for service 
connection for a left elbow disability that previously had 
been denied in September 1985 and not timely appealed.  
The letter defined new and material evidence (which is 
necessary to reopen a previously denied claim that, as here, 
was not timely appealed); gave examples of what constituted 
new and material evidence; indicated VA was required to 
assist him in obtaining relevant evidence in the custody of a 
federal department or agency, such as VA medical records and 
service medical records (at that time, only the report of his 
military separation examination was of record); and indicated 
VA also would make reasonable efforts to obtain private 
records and lay and other evidence, including records of 
treatment he reportedly had received during service in 1953-
54 at Fairchild Air Force Base.  The letter also indicated 
that VA would obtain a medical examination and opinion if 
necessary to decide his claim; indicated the preferred time 
for him to respond (in addition to specifying the maximum 
amount of time he had to respond without jeopardizing 
effective dates, etc., if benefits ultimately were granted); 
and provided contact information in the event he had 
questions or other concerns.

As mentioned, the veteran's claim eventually was reopened and 
granted.  The current appeal is a downstream issue, 
concerning whether he is entitled to a higher initial rating 
for his now service-connected left elbow disability.  
And according to VAOGCPREC 8-2003 (Dec. 22, 2003), when VA 
receives a notice of disagreement (NOD) that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case (SOC) if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  So in other words, 
since VA already has issued VCAA notice in the context of the 
petition to reopen the claim, once reopened and granted, VA 
does not now have to issue another VCAA letter concerning the 
notice and assistance required before adjudicating the 
downstream claim for a higher initial rating.



That said, however, it is unclear whether all of the 
veteran's relevant medical records are on file.  Records 
dated in February and August 2003 were obtained from the 
Aliquippa VA Medical Center (VAMC).  But it appears there may 
be additional records of more recent treatment and 
evaluation, so these additional records must be obtained as 
well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  

Records also show the veteran underwent a VA joints 
examination in August 2003, and service connection since has 
been established for ulnar neuropathy in his left elbow - 
rated 10 percent disabling, aside from the degenerative 
changes he has in his left elbow - which, as indicated, are 
also initially rated as 10 percent disabling.  The August 
2003 VA examination report, however, does not specify the 
extent of left elbow impairment that is attributable to the 
degenerative changes (at issue in this appeal) from that due 
to the ulnar neuropathy.  Bare in mind that VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14, precludes evaluating 
the same disability or the same manifestations under various 
diagnoses.  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate [him] 
for the actual impairment of his earning capacity.").  
Furthermore, the VA examination report did not provide an 
adequate discussion of whether there is additional functional 
loss - say, above and beyond the limitation of motion 
objectively shown, due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).



Moreover, the veteran claimed during his May 2004 RO hearing 
that his left elbow disability was more severe than when last 
examined by VA the previous year, in August 2003.  See 
Fenderson, 12 Vet. App. at 125-26 (when the veteran appeals 
the initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  Accordingly, the Board 
finds that the veteran should be afforded another VA 
examination in order to better delineate the functional 
impairment from his two service-connected disabilities and to 
assess the severity, symptomatology, and manifestations of 
his degenerative changes especially.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4)  (2004) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the Aliquippa VAMC 
and, if applicable, any other VAMCs since 
December 1999.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected degenerative changes of 
the left elbow.  Conduct all testing and 
evaluation needed to make these 
determinations.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected degenerative joint disease of 
the left elbow, versus the service-
connected ulnar neuropathy of the left 
elbow, and discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
functional impairment due to his 
degenerative joint disease of the left 
elbow, and identify all joint, muscular, 
and/or neurological residuals 
attributable to this disorder.  Report 
the range of motion measurements for his 
left elbow, as well as indicate what 
would be the normal range of motion.  
The examiner must also include an 
explanation as to any findings of 
arthritis, ankylosis, absence of laxity, 
nerve or ligament damage, and 
instability, as well as any findings of 
fixed deformity or stiffness.  Indicate 
whether there is any pain, weakened 
movement, premature or excess 
fatigability, or incoordination 
on movement, and whether there is likely 
to be additional range of motion loss 
due to any or all of these factors.  
This includes indicating whether pain 
significantly limits functional ability 
during flare-ups or repetitive use.  If 
there is no pain, no limitation of 
motion and/or no limitation of function, 
etc., please indicate this, too.  Any 
indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

To facilitate making these 
determinations, the claims file, 
including a complete copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




